Mr. Justice Wolf
delivered the opinion of the court.
The Municipal Court of Cayey rendered judgment for the appellant in a possessory proceeding for land, hut when the order was presented for record to the Begistrar of Gfua-yama he denied the writ in the following note:
“Record of the foregoing possessory proceeding is denied inasmuch as the property sought to be recorded is already of record' as a property of a larger area and undivided in favor of Petronila, Carmen, Luis, Pablo and Eleuterio Rivera Vazquez, at folio 163, vol. 5th, of Cidra, property No. 272, 1st entry; and also because it does not appear from the proceedings that the petitioner or his predecessors in title have acquired the property in question in the shares as described in said proceedings and with the express consent of the other co-owners_”
We agree with the appellant that in order to acquire com*801munity property the consent of the co-owners is not necessary. No such requirement is to be found in the Civil Code.
With regard to the first ground of the note, the appellant has brought nothing to our attention in the way of proof to show that the registrar was mistaken in finding that part of the land sought to be recorded coincided with land already recorded in the names of other persons. The Mortgage Law prevents the registrars from recording a possessory title when a record in the name of another is already made, and in case of doubt the registrar is likewise justified in refusing. The case of Veguilla v. Registrar of Guayama, ante, page 777, is applicable. The note must be reversed with respect to the second ground and affirmed as to the first.

Affirmed in part..

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.